Exhibit 10.2
Execution Version
FORM OF
AMENDMENT
dated as of September 30, 2011
TO THE ISDA MASTER AGREEMENT
between
J. ARON & COMPANY,
a general partnership organized under the laws of the State of New York
(“Aron”),
and
CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP
A limited partnership organized under the laws of the State of Indiana
(“Counterparty”).
The parties previously entered into that certain ISDA Master Agreement, dated as
of March 17, 2006, and Amended and Restated as of April 21, 2011, which
Agreement includes the Schedule, Exhibits, Lien Annex and Credit Support Annex
thereto and the Confirmation exchanged between the parties confirming the
Transactions thereunder (each as may be amended from time to time) (the
“Agreement”). The parties have agreed to amend the Schedule, Lien Annex and
Credit Support Annex to the Agreement in accordance with the terms of this
Amendment (the “Amendment”).
NOW THEREFORE, in consideration of the mutual agreements contained herein, and
intending to be legally bound hereby, the parties hereto agree as follows:

  1.   Amendment of the Schedule. The parties agree to amend the Schedule
pursuant to this Amendment as follows:

  a.   The definition of “Letter of Credit” in Part 7(i) as amended by this
Amendment, is hereby deleted in its entirety and replaced with the following:  
      “Letter of Credit” means one or more irrevocable, transferable standby
letters of credit which are in form and substance acceptable to Aron in its sole
discretion and are issued by an Eligible Financial Institution for the account
of Counterparty or one of its Affiliates and for the benefit of Aron.     b.  
The definition of “Letter of Credit Default” in Part 7(i) as amended by this
Amendment, is hereby deleted in its entirety and replaced with the following:  
      “Letter of Credit Default” means, with respect to any Letter of Credit,
the related issuing bank (a) becomes subject to any event analogous to an event
specified in Section 5(a)(vii) of this Agreement, (b) fails to comply with or
perform its obligations under such Letter of Credit if such failure shall
continue after the

 



--------------------------------------------------------------------------------



 



      lapse of any applicable grace period, (c) shall disaffirm, disclaim,
repudiate or reject, in whole or in part, or challenge the validity of such
Letter of Credit or (d) ceases to be an Eligible Financial Institution.

  c.   The definition of “Value” in Part 7(i) as amended by this Amendment, is
hereby deleted in its entirety and replaced with the following:         “Value”
means, for purposes of determining the amount of the Aron Letter of Credit, the
amount of such Aron Letter of Credit shall equal its face value at the time of
valuation unless it expires within twenty (20) days of such time, in which case
its value shall be zero and Aron shall be entitled to draw down the Letter of
Credit up to its full face amount to hold as credit support.

2.   Amendment of the Lien Annex. The parties agree to amend the Lien Annex
pursuant to this Amendment as follows:

  a.   Section 3.11(a) of the Lien Annex is hereby deleted in its entirety and
replaced with the following:

     “(a) Counterparty shall not, and shall not permit any Consolidated Party to
create, incur, assume or permit to exist any obligation under any Swap Contract
other than Hedge Transactions. A “Hedge Transaction” is a Swap Contract that
meets all of the following requirements: (i) the purpose of such Swap Contract
is to protect one or more Consolidated Parties against currency, interest rate,
commodity price, commodity availability or similar risks, in each case,
reasonably expected to arise in the Ordinary Course of Business of the
Consolidated Parties, (ii) such Swap Contract (when aggregated with all other
Swap Contracts under which any Consolidated Party is obligated) does not result
in the Consolidated Parties being exposed to commodity prices or commodity
volumes other than with respect to commodities and volumes of such commodities
reasonably expected to be utilized or produced (as applicable) in the Ordinary
Course of Business of the Consolidated Parties over the term of such Swap
Contract, and (iii) such transaction entered into in the Ordinary Course of
Business of the Consolidated Parties.

3.   Amendment of the Credit Support Annex. The parties agree to amend the
Credit Support Annex pursuant to this Amendment as follows:

  a.   The following definition of “Eligible Financial Institution” shall be
added to the Credit Support Annex as a new Paragraph 13(b)(ii)(C):

  “(C)   “Eligible Financial Institution” means a U.S. commercial bank or a
foreign bank with a U.S. branch with such bank having a credit rating of at
least A- from S&P or A3 from Moody’s.”

  b.   Paragraph 13(b)(iv)(B) is hereby deleted in its entirety and replaced
with the following

  “(B)   “Threshold” means with respect to Counterparty: Prior to the date that
the Lien Annex to the Schedule to the Agreement is terminated in

 



--------------------------------------------------------------------------------



 



      accordance with the provisions of Paragraph 5.1 thereof, U.S.
$200,000,000.00 and from and after such date, U.S.$25,000,000.00        
“Threshold” means with respect to Aron: not applicable; it being understood that
Aron shall only be a Secured Party hereunder and not a Pledgor and shall be
under no obligation to Transfer collateral hereunder.”

4. Representations
Each party represents to the other party that all representations contained in
the Agreement, as amended, are true and accurate as of the date of this
Amendment and that such representations are deemed to be given or repeated by
each party, as the case may be, on the date of this Amendment.
5. Miscellaneous

  a.   Definitions. Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings specified for such terms in the
Agreement.     b.   Entire Agreement. This Amendment constitutes the entire
agreement and understanding of the parties with respect to its subject matter
and supersedes all oral communication and prior writings (except as otherwise
provided herein) with respect thereto.     c.   Counterparts. This Amendment may
be executed and delivered in counterparts (including by facsimile transmission)
each of which will be deemed an original.     d.   Headings. The headings used
in this Amendment are for convenience of reference only and are not to affect
the construction of or to be taken into consideration in interpreting this
Amendment.     e.   Governing Law. This Amendment will be governed by and
construed in accordance with the laws of the State of New York (without
reference to choice of law doctrine).

[Separate Signature Page(s) Attached]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment on the respective
dates specified below with effect from the date specified in this Amendment.

                  J. ARON & COMPANY   CALUMET LUBRICANTS CO., LIMITED
PARTNERSHIP    
 
               
By:
  /s/ Colleen Foster
 
Name: Colleen Foster   By:
By:   CALUMET LP GP, LLC, Its General Partner
Calumet Operating, LLC, its sole member    
 
  Title: Managing Director   By:   Calumet Specialty Products Partner LP., its
sole member    
 
  Date:   By:   Calumet GP, LLC, its general partner      
 
      By:   /s/ R. Patrick Murray, II    
 
         
 
Name: R. Patrick Murray, II    
 
          Title: Vice President and Chief Financial Officer    
 
          Date: September 30, 2011    

 